PER CURIAM:
The motion of Respondents, Dade Tire Company, American Employers Insurance Company, Austin Ford, Inc. and American Casualty Company, to quash or, in the alternative, to strike Petitioners brief have been duly considered by the Court and such motions are hereby severally denied.
On the merits, however, we have considered the petition for a writ of certiorari to review an order of the Florida Industrial Commission bearing date of September 13, 1968, and the briefs of respective counsel.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e., 32 F.S.A.
*39Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
Petitioner’s application for attorneys fees is denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.